TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00365-CV




                                   City of San Antonio, Appellant

                                                   v.

                                 River City Cabaret, Ltd., Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
           NO. 99-02818, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                 Appellant has filed an unopposed motion to dismiss. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a)(2).




                                                Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: August 30, 2002

Do Not Publish